DETAILED ACTION
Status of Claims
Claims 30-33, 36 and 45-55 are currently pending in the application. 
Receipt is acknowledged of Applicant’s response / amendment filed on December 02, 2021 and that has been entered. 
Applicant’s response, arguments / amendments have been fully considered and found persuasive with respect to the rejection of claims 30-33, 36 and 45-54 under 35 U.S.C. §102 (a)(1), and the rejection is hereby withdrawn. 
Applicant’s response and amendments have been fully considered and found persuasive with respect to the rejection of claim 36 under 35 U.S.C. §112 (b), and the rejection is hereby withdrawn. 
Applicant’s response and submission of Terminal Disclaimer over co-pending application No. 17/041,861 has been fully considered and found persuasive with respect to the rejection of claims 30-33, 36 and 45-54 under the judicially created doctrine of obviousness-type double patenting and the rejection is hereby withdrawn and hence, all currently pending claims 30-33, 36 and 45-55 have been examined and found allowable over the prior art of record.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Golam Shameem, Ph.D. whose telephone number is (571) 272-0706. The examiner can normally be reached on Monday-Thursday from 7:30 AM - 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane, can be reached at (571) 272-0699.  

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist, whose telephone number is (571) 272-1600.



/GOLAM M SHAMEEM/Primary Examiner, Art Unit 1626